Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/21 has been entered.
RESPONSE TO ARGUMENTS
	After prior art search of applicant amendment, examiner submits amendments are sufficient to overcome.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 2, 7 & 12-15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 2, 7 & 12-15 that includes: 
Claim 2:
…
“
a processor and a memory including instructions which, when executed by the processor, control to: display a first image and a second image, in which the first image shows a wider angle of view than the second image; receive selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information; display the second image based on given configuration information corresponding to the selection information, wherein a plurality of configuration information including the given configuration information is classified into one or more groups; and display, on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Claim 7:
…
“
A camera device comprising: a processor and a memory including instructions which, when executed by the processor, control to: output image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; capture the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into one or more groups; and display, on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Claim 12:
…
“
A control device comprising: display control means for performing control such that a first image and a second image are displayed, in which the first image shows a wider angle of view than the second image; and receiving means for receiving selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information, wherein the display control means displays the second image based on given configuration information corresponding to the selection information, and wherein a plurality of configuration information including the given configuration information is classified into one or more groups, and Application No.: 16/534,472Docket No.: SONYJP 3.0-2433 CON CONwherein the display control means displays on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Claim 13:
…
“
A control method comprising: performing control such that a first image and a second image are displayed, in which the first image shows a wider angle of view than the second image; receiving selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information, wherein the second image is displayed based on given configuration information corresponding to the selection information, and wherein a plurality of configuration information including the given configuration information is classified into one or more groups; and displaying, on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Claim 14:
…
“
output means for outputting image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; and capture means for capturing the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into one or more groups; display means for displaying, on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Claim 15:
…
“
A method comprising: outputting image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; and capturing the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into one or more groups; and displaying, on the first image, one or more frames at positions corresponding to configuration information of a first group of the one or more groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image.
”
Regarding dependent claims 3-6 & 8-11 these claims are allowed because of their dependence on independent claims 2, 7 & 12-15 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661